DETAILED ACTION
Claims 1, 5-8, 12-15, 19 and 20 are pending.  Claims 1, 8 and 15 have been amended.  Claims 1, 5-8, 12-15, 19 and 20 are allowed.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/12/2021 has been entered.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Attorney Anthony Miologos on 01/14/2022.

The application has been amended as follows: 

detecting, by a primary node, that a backup node 1s available and unconfigured, the primary node and the backup node connected to a network and to a separate redundant path, that connects the primary node directly to the backup node, wherein the step of detecting the backup node includes at least one of:
detecting a signal level on a backplane,[[;]]
detecting a broadcast from the backup node,[[;]]
detecting a configuration message from the backup node,[[;]] and
detecting the physical connection of the backup node to the redundant path;
upon detecting the backup node;
querying, by the primary node, for an identification from the backup node;
receiving, by the primary node, the identification of the backup node;
verifying, by the primary node, that the identification corresponds to hardware compatible with the primary node, wherein the identification indicates at least one of:
identical hardware as the primary node,
non-identical but functionally compatible hardware as the primary node, and
an emulation of hardware that is identical to or functionally compatible with the primary node;
automatically replicating, by the primary node, the primary node to the backup node, including replicating a personality of the primary node to the backup node, wherein the step of the automatic replicating includes:
sending a boot image to the back-up node followed by a command from the primary node to the backup node to initiate a boot sequence,



2-4 (Cancelled)

5. (Original) The method of claim 1, wherein the personality includes a configuration that causes the backup node to be configured according to the primary node.

6. (Original) The method of claim 1, wherein the personality includes one or more applications for execution on the backup node so that the backup node replicates operations of the primary node.

7. (Original) The method of claim 1, further comprising activating the backup node to replace the primary node.

8. (Currently Amended) A primary node, comprising:
a controller;
a memory;
the controller configured to:
detect that a backup node is available and unconfigured, the primary node and the backup node connected to a network and to a separate redundant path that connects the primary node directly to the backup node, wherein the step of detecting the backup node includes at least one of:
detecting a signal level on a backplane,[[;]]
detecting a broadcast from the backup node,[[;]]
detecting a configuration message from the backup node, and
detecting the physical connection of the backup node to the redundant path;
upon detecting the backup node;
query an identification from the backup node;
receive the identification of the backup node;
verify that the identification corresponds to hardware compatible with the primary node, wherein the identification indicates at least one of:
identical hardware as the primary node,
non-identical but functionally compatible hardware as the primary node, and
an emulation of hardware that is identical to or functionally compatible with the primary node;
automatically replicate the primary node to the backup node, including replicating a personality of the primary node to the backup node, wherein the step of the automatic replicating includes:
sending a boot image to the back-up node followed by a command from the primary node to the backup node to initiate a boot sequence,
sending one or more applications from the primary node to the backup node for execution on the backup node to replicates the personality and the operations of the primary node.

9-11 (Cancelled)

12. (Original) The primary node of claim 8, wherein the personality includes a configuration that causes the backup node to be configured according to the primary node.

13. (Original) The primary node of claim 8, wherein the personality includes one or more applications for execution on the backup node so that the backup node replicates operations of the primary node.

14. (Original) The primary node of claim 8, wherein the backup node is activated to replace the primary node.

15. (Currently Amended) A non-transitory machine-readable medium encoded with executable instructions that, when executed, cause a primary node in an industrial control system to:
detect that a backup node is available and unconfigured, the primary node and the backup node connected to a network and to a separate redundant path that connects the primary node directly to the backup node, wherein the step of detecting the backup node includes at least one of:
detecting a signal level on a backplane,[[;]]
detecting a broadcast from the backup node,[[;]]
detecting a configuration message from the backup node, and[[;]]
detecting the physical connection of the backup node to the redundant path;
upon detecting the backup node;
query an identification from the backup node;
receive the identification of the backup node;
verify that the identification corresponds to hardware compatible with the primary node, wherein the identification indicates at least one of:
identical hardware as the primary node,
non-identical but functionally compatible hardware as the primary node, and
an emulation of hardware that is identical to or functionally compatible with the primary node;
automatically replicate the primary node to the backup node, including replicating a personality of the primary node to the backup node, wherein the step of the automatic replicating includes:
sending a boot image to the back-up node followed by a command from the primary node to the backup node to initiate a boot sequence,
sending one or more applications from the primary node to the backup node for execution on the backup node to replicates the personality and the operations of the primary node.

16-18 (Cancelled).

19. (Original) The non-transitory machine-readable medium of claim 15, wherein the personality includes a configuration that causes the backup node to be configured according to the primary node, or the personality includes one or more applications for execution on the backup node so that the backup node replicates operations of the primary node.

20. (Original) The non-transitory machine-readable medium of claim 15, wherein the backup node is activated to replace the primary node.

Allowable Subject Matter
Claims 1, 5-8, 12-15, 19 and 20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Upon review of the evidence at hand, it is hereby concluded that the totality of evidence, alone or in combination, neither anticipates, reasonably teaches, nor renders obvious the noted features of the applicant’s invention.

The cited references include: Krishnan1, Buen2, Kephart3, Jolad4 and Havemose5.

Krishnan teaches a master and participating nodes (Column 16 Lines 51-52).  Krishnan further teaches comparing version numbers (Column 17 Lines 4-5).

Buen teaches determining with hardware and software are compatible with a network (Paragraph [0070]).

Kephart teaches that a backup controller informs a primary controller that it is ready to assume control during a failover (Paragraph [0011]).  Kephart further teaches a synchronization program that may pass messages to the redundant communication module (Paragraph [0036]).

Jolad teaches nodes in a primary cluster that communicate with nodes in a backup cluster through switches (Paragraph [0021]).

Havemose teaches that all application states for the application program on the primary node are captured and transmitted to the backup node (Column 2 Lines 7-9).

The prior art of record does not expressly disclose the following limitation:
“automatically replicating, by the primary node, the primary node to the backup node, including replicating a personality of the primary node to the backup node, wherein the step of automatic replicating includes:
sending a boot image to the back-up node followed by a command from the primary node to the backup node to initiate a boot sequence,
sending one or more applications from the primary node to the backup node for execution on the backup node to replicates the personality and the operations of the primary node.”
One of ordinary skill in the art would not find it obvious to combine the references to perform these steps after a backup node is detected that is available and unconfigured.

The preceding is a general overview of one interpretation of the claims and does not specify the further detail provided by the separate claim limitations.

The Examiner further emphasizes the claims as a whole and hereby asserts that the totality of the evidence fails to set forth, either explicitly or implicitly, an appropriate rationale for further modification of the evidence at hand to arrive at the claimed invention.

It is thereby asserted by the Examiner that, in light of the above and in further deliberation over all of the evidence at hand, the claims are allowable as the evidence at hand does not anticipate the claims and does not render obvious any further modification of the references to a person of ordinary skill in the art.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUSTIN D EYERS whose telephone number is (408)918-7562. The examiner can normally be reached Monday-Friday 9:00am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on (571)272-0631. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUSTIN D EYERS/               Examiner, Art Unit 2164      

/ASHISH THOMAS/               Supervisory Patent Examiner, Art Unit 2164                                                                                                                                                                                                                                                                                                                                                                            


    
        
            
        
            
        
            
    

    
        1 Krishnan et al., United States Patent No. 7,120,690
        2 De Buen, Patent Application Publication No. 2011/0119556
        3 Kephart et al., Patent Application Publication No. 2007/0168058
        4 Jolad et al., Patent Application Publication No. 2016/0132411
        5 Havemose, United States Patent No. 7,783,914